IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

W.S., FATHER OF S.S., MINOR           NOT FINAL UNTIL TIME EXPIRES TO
CHILD,                                FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D17-1064
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Alachua County.
James P. Nilon, Judge.

Valarie Linnen, Atlantic Beach, for Appellant.

Ward L. Metzger, Appellate Counsel, Department of Children and Families,
Jacksonville; and David P. Krupski, Appellate Counsel, Guardian ad Litem
Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and KELSEY, JJ., CONCUR.